Granger, J.
The amount in controversy in this case is less than one hundred dollars. The cause was tried and determined on the seventh day of December, 1888, and on the following day the certificate required by Code, section 3173, was filed. Appellee insists that it was not filed in the time required by law. Appellant in argument does not contradict the point, and it is quite probable that it is conceded. It has been held that the certificate in such cases must be made at the time of the trial, and then made a part of the record. Hershfield v. Bank, 39 Iowa, 699; Foye v. Walker, 62 Iowa, 251. The rule is too well established to deserve comment in its support. These citations are again made with a view to make the rule so conspicuous as not to be overlooked. The appeal is Dismissed.